Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad equipment, which includes locomotives and other railroad cars, tracks, and accessories as well as scale model catenaries and various accessories manufactured by Wolfram Vollmer K. G., similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 C.C.P.A. 137, C.A.D. 746), the merchandise was held dutiable as follows: The items marked “A” on the basis of their individual components, the locomotives at 13% percent under the provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device and the cars and tracks at the appropriate rate of duty, depending upon the date of entry, under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of metal; the items marked “B” or “F” at 13% percent under the provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device; the items marked “C” at 15 percent under the provision in paragraph 353, as modified by T.D. 51802, for metal articles having as an essential feature an electrical element or device; the items marked “D” at 12% percent under the *221provision in paragraph 353, as modified by T.D. 52739, for transformers; the items marked “E” at the appropriate rate of duty, depending upon the date of entry, under the provision in paragraph 397, as modified by T.D. 51802 or T.D. 54108, for manufactures of metal; and the items marked “G” at the appropriate rate of duty, depending upon the date of entry, under the provision in paragraph 397, as modified by T.D. 54108, for manufactures of metal, as claimed.